DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/27/2021 has been entered.
 	Claims 1 and 21 have been amended.
	Claims 5-6, 11, 15, and 17 have been withdrawn from consideration.

Response to Arguments
	The previous 112 rejections have been withdrawn in view of applicant’s amendment.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 3 recites the sleeve can be worn over a portion of a patient’s body in line 2, 
Applicant should utilize “adapted to” or “capable of” language to avoid this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 10, 12-14, 16, and 18-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claim 1 reciting each adjustable member in the last two wherein clauses, such recitations deems indefinite as it is unclear whether it is referring to one or more adjustable members recited on line 5.  Applicant is invited to provide clarification.
Claim 14 recites the limitation "the openings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20 reciting information about at least one of a user of the device, such recitations (with emphasis added) deems indefinite as it is unclear what parameter is intended by claimed limitation information.  One of ordinary skill in the art would not have understood what is intended by the claimed limitations.  Applicant is invited to provide clarification.
Regarding claim 20 reciting information about at least one of a user of the device, such recitations (with emphasis added) deems indefinite because claimed invention has not specify that is worn by more than one user.  Applicant is invited to provide clarification.
Regarding claim 20 reciting information about…..an environment surrounding the device, such recitations (with emphasis added) deems indefinite as it is unclear what parameter in the environment surrounding the device the controller is designed to capture.  One of ordinary skill in the art would not have understood what parameter in the environment impacts the user such that adjustment on the one or more electrical actuator deems necessary.  Applicant is invited to provide clarification.
Dependent claims 2-4, 10, 12-13, 16, 18-19, and 22-23 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786